COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00344-CV


IN RE JOSE MANUEL GONZALES                                              RELATOR




                                      ----------

                          ORIGINAL PROCEEDING
                   TRIAL COURT NO. JP01-15-PH00000029

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Relator Jose Manuel Gonzales filed a petition for writ of mandamus

directed to Judge Ralph Swearingin Jr. of Tarrant County Justice Court, Precinct

One. However, we may issue writs of mandamus only against a district judge or

county judge sitting in our district or to enforce our jurisdiction. See Tex. Const.

art. V, § 6(a); Tex. Gov’t Code Ann. § 22.221(b) (West 2004). Accordingly, we

have no jurisdiction to issue a writ of mandamus against justices of the peace.


      1
       See Tex. R. App. P. 47.4.
See In re Moreno, No. 03-15-00615-CV, 2015 WL 5919248, at *1 (Tex. App.—

Austin Oct. 7, 2015, orig. proceeding) (dismissing for want of jurisdiction

mandamus petition directed to justice of the peace).

      The petition for writ of mandamus is dismissed for want of jurisdiction. See

Tex. R. App. P. 52.8(a).



                                                  /s/ Anne Gardner
                                                  ANNE GARDNER
                                                  JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DELIVERED: November 10, 2015




                                    2